Case 1:17-cr-00122-GBD Document 53 Filed 07/29/20 Page 1 of 1
Case 1:17-cr-00122-GBD Document ) eee P9128 Page 1 of 1

 
  
 
 
  

 

July 29, 2020

Judge George B. Daniels
United States District Court SQORDERED:

Southern District of New York B Dp ee
age, BLM

500 Pearl Street
New York, New York 10007 Gebrec dH. Daniels, U.S.D.J.

VIA ECF and Fax 212-805-6737 Dated:__ Jy 2.9 2020

Re: USA vs. Mendy Greenblatt. TRAVEL REQUEST
1:17-cr-00122-GBD

 

Dear Judge Daniels:

This letter submission is to request that the apove-named defendant be permitted to
travel by car from his home in New York to Connecticut from August 10-16. The hotels address
is 522 Heritage Rd, Southbury CT. for a family vacation. Both the Government and Pre Trial
Services have agreed to this request.

My client could not find lodging at Lake George but does have a confirmed reservation
in Southbury. | apologize for bothering the Court with this request in duplicate.

if granted, kindly so order this letter to allow travel by car from Brooklyn NY to
Southbury Ct. August 10-16, 2020. Thank you for your consideration,
Respectfully Submitted

/s/

Saul Bienenfeld

 

Tat eee Tm ls ae Ne ea G cud saul@bienefeldlaw.com
CUSCaN Tue NW NoLS 680 Central Avenue pare Keygen

Se isselec) Uri eoae nel s4 www.bienenfeldlaw.com
eae E Cie ca eureka (cur New York, NY: 40123 Cedarhurst, NY:11516

 

 
